Exhibit 10.43

AMENDMENT NO. 4 TO

MASTER SERVICES AND LICENSE AGREEMENT

This Amendment No. 4 (“Amendment 4”), dated as of December 15, 2016 (the
“Amendment 4 Effective Date”),  is being entered into by and between Marchex
Sales LLC, a Delaware limited liability company and successor in interest to
Marchex Sales, Inc. (f/k/a MDNH, Inc.), which is a wholly-owned subsidiary of
Marchex, Inc. (“Marchex”), and YellowPages.com LLC, a Delaware limited liability
company formerly doing business as AT&T Interactive or ATTi (“YPC”), to amend
the Master Services and License Agreement entered between YPC and Marchex
effective as of October 1, 2007 (as amended by all prior amendments, Change Rule
Sheets, and Project Addenda, as amended, thereto, and including all attachments,
collectively the “Agreement”).   YPC and Marchex may hereinafter be referred to
individually as “Party” and collectively as “Parties.”  Capitalized terms used
herein but not defined shall have the respective meanings ascribed to them in
the Agreement.

WHEREAS, Marchex provides certain Advertising Services to YPC pursuant to the
terms of the Agreement and certain Project Addenda thereunder; and

WHEREAS, the Parties desire to amend certain provisions of the Agreement;

NOW, THEREFORE, in consideration of the mutual acknowledgements and agreements
hereinafter contained, including to be legally bound, the Parties agree as
follows:

 

1.

Section 12.1 – Renewal Term.  In accordance with the provisions of Section 12.1
(Term) of the Agreement, the parties hereby agree to renew the Agreement for an
additional two-year term, beginning January 1, 2017. Thus, except as otherwise
amended herein, the Term of this Agreement shall continue in full force and
effect through December 31, 2018, unless earlier terminated as provided in the
Agreement.  

 

 

2.

New Section 12.4 (Termination for Convenience).  A new Section 12.4 is hereby
added to the Master Listing and Services Agreement, as follows:

“12.4.  Termination for Convenience.  Effective beginning January 1, 2018, YPC
shall have the right to terminate the Agreement or any Project Addendum, for any
reason or no reason, provided YPC has given at least four (4) months prior
written notice to Marchex.”  

 

3.

Removal of Subsection 3.8.e (Additional Termination Rights). Subsection 3.8.e is
hereby deleted in its entirety and replaced with the designation “INTENTIONALLY
DELETED”.  The remainder of Section 3.8 shall continue intact with no changes.

 

 

4.

Other Terms of the Agreement.  All other terms and conditions of the Agreement
shall remain unchanged and in full force and effect.  

 

 

5.

Authority.  Each person signing this Amendment hereby represents and warrants
that he or she has full authority to execute this Amendment for the Party on
whose behalf he or she is signing.

 

 

6.

Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.  A signature received electronically via facsimile
or email shall be as legally binding for all purposes as an original signature.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 4 to Master
Services and License Agreement effective as of the Amendment Effective Date.

 

YELLOWPAGES.COM LLCMARCHEX SALES LLC

BY: /s/ Mark W. SmithBY: /s/ Brendhan Hight

Name: Mark W. SmithName: Brendhan Hight

Title: Chief Executive Financial OfficerTitle: Director

Date: 12/17/2016Date: 12/13/2016

 